      Case 1:20-cv-00027-SMR-SHL Document 32 Filed 05/21/21 Page 1 of 8




                         UNITED STATES FEDERAL COURT
                          SOUTHERN DISTRICT OF IOWA

 ANDREA GROVE, individually and on
 behalf of all others similarly situated             Case No, 1:20-CV-27-SMR-CFB

                     Plaintiff,


 BEER BARN CORPORATION, R& L B                         DEFENDANTS’ BRIEF IN
 CORPORATION d/b/a IOWA                              OPPOSITION TO PLAINTIFF’S
 PLAYHOUSE, RONALD BERGERON,                            MOTION TO COMPEL \
 MICHAEL BERGERON, and LYNDA
 BERGERON

                     Defendants,

      Defendants Beer Barn Corporation, R&LB Corporation d/b/a Playhouse Theatre

(“Playhouse Theatre”), Ronald Bergeron (“Ron”), Michael Bergeron (“Michael”) and

Lynda Bergeron Lynda(collectively “Defendants”) submit this Opposition to Plaintiff’s

Motion to Compel.

                            PROCEDURAL BACKGROUND

      Plaintiff filed her motion to compel on May 7, 2021. (Filing No. 29) Plaintiff’s

motion was filed immediately on the heels of Defendants having provided Plaintiff’s

counsel with the only information it possessed identifying all former individuals who

performed at the Playhouse Theatre at any time during the prior three (3) years.

Defendants provided the names of 199 performers who had performed their acts at the

Playhouse Theatre as licensees/lessors since 2017.

      In a follow up communication, Defendants’ counsel informed Plaintiff’s counsel

that Defendants did not possess contact information except for four (4) individuals who

were listed at the beginning of the list of names for putative class members. (See
      Case 1:20-cv-00027-SMR-SHL Document 32 Filed 05/21/21 Page 2 of 8




Index of Evidence, Exhibit A, White Declaration.)1 Defendants’ lack of contact

information is consistent with Defendants’ position (since long before this litigation

commenced), that putative class members are independent contractors who act as

licensees and space lessees at the Playhouse Theatre, not as employees. Accordingly,

Playhouse Theatre has and had had no duty or obligation to gather and/or retain

contact information for any performer. Tax documentation, such as a Form 1099 is not

required for independent contractor performers who receive less than $600 from

Playhouse Theatre. According to Defendants’ financial advisors, Defendants were

advised they have no tax or financial obligation to performers if the Playhouse Theatre,

where the independent contractor performers performed their acts, did not pay any such

performer more than $600 during the subject tax year. (Exhibit B, Lynda Bergeron

Declaration, at ¶ 15.) See also Exhibit A, Attachment 1, 2020 Instructions for Forms

1099-MISC and 1099-NEC.)

       Plaintiff filed her lawsuit on August 13, 2020. Defendants were served on

September 21, 2020. (Filing No. 10, at pp. 1-3.)    Until the date Defendants were

served, no defendant had notice that the present litigation was anticipated or

forthcoming. (Exhibit B, Lynda Bergeron Declaration, at ¶ 22.)

       Defendants have conducted extensive searches for data , documents, and all

forms of contact information for performers who have performed at the Playhouse

Theatre since 2017.    (Exhibit B, Lynda Bergeron Declaration, at ¶ 23.; Exhibit C,

Michael Bergeron Declaration at ¶ 7.) Defendants have produced the only information

located.


1All references in this Brief to the Exhibits, are contained in the Defendants’ Index of
Evidence filed simultaneously with this Brief.
                                             2
      Case 1:20-cv-00027-SMR-SHL Document 32 Filed 05/21/21 Page 3 of 8




       Until August 2019, if a new performer signed up to perform at the Playhouse

Theatre, the performer completed necessary paperwork, and the Playhouse Theatre

reviewed the performers’ identification. (Exhibit C, Michael Bergeron Declaration, at ¶

17, Exhibit B, Lynda Bergeron Declaration at ¶ 1.) This information was reviewed by

Michael Bergeron (to confirm the performer’s age.. (Exhibit B, Lynda Bergeron

Declaration, at ¶ 21.) Consistent with Playhouse Theatre’ s policy, all performers’

personal confidential information is then destroyed because the Playhouse Theatre

does not have a need to maintain that personal contact information. (Id. at ¶ 21; Exhibit

C, Michael Bergeron Declaration, at ¶ 14.) Thus, since Fall 2019 until the onset of the

Andrea Grove lawsuit , the Playhouse Theatre has destroyed all personal identifying

information because of the potential issues of identification theft if the information were

retained, and the Playhouse Theatre’s lack of a legitimate need for such information.

(Id.) The Playhouse Theatre does not selectively discard certain performers’

confidential personal identification information. All such materials are destroyed

because the Playhouse Theatre has neither an obligation nor a need to maintain the

performers’ personal contact information. (Id.)


       The Playhouse Theatre does not now schedule performers to perform on a

certain day, date, or at a certain time. (Id.; Exhibit B, Lynda Bergeron Declaration, at

¶ 20; Exhibit C, Michael Bergeron Declaration, at ¶ 14.) The only individual who has

control over a performer’s schedule is the performer herself.

                                   LEGAL ANALYSIS

              I.     Defendants Do Not Possess Documents Personal Confidential
                     Contact Information.



                                             3
      Case 1:20-cv-00027-SMR-SHL Document 32 Filed 05/21/21 Page 4 of 8




       “Identifying the boundaries of the duty to preserve involves two related inquiries:

when does the duty to preserve attach, and what evidence must be preserved.”

Caltenco v. G.H. Food, Inc., 2018 WL 1788147, at *4 (E.D.N.Y., Mar. 7, 2018) quoting

Star Direct Telecom, Inc. v. Glob. Crossing Bandwith, Inc., , 2012 WL 1067664, at *3

(Mar. 22, 2012), R&R adopted, 2012 WL 4509877 (W.D.N.Y. Sept. 28, 2012). The

obligation to preserve evidence arises when the party has notice that the evidence is

relevant to litigation or when a party should have known that the evidence may be

relevant to future litigation.” Fujitsu Ltd. v. Fed. Exp. Corp., 247 F.3d 423, 436 (2d Cir.

2001). Once the duty to preserve attaches, “[a] party or anticipated party must retain all

relevant documents (but not multiple identical copies) in existence at the time the duty

to preserve attaches, and any relevant documents created thereafter.” Zubulake v.

UBS Warburg LLC, 220 F.R.D. 212, 218 (S.D.N.Y. 2003) (emphasis added).

       A duty to preserve requested information must be based on documents that

existed at the time the litigation began. Caltenco, 3028 WL 1788147, at *4. That duty

arises when a party has evidence that a party knows or should know the evidence is

relevant to a claim that is in litigation or is likely to be litigated. Rimkus, 688 F. Supp. 2d

at 612–13.

              ‘While a litigant is under no duty to keep or retain every
              document in its possession...it is under a duty to preserve what
              it knows, or reasonably should know, is relevant in the action,
              is reasonably calculated to lead to the discovery of
              admissible evidence, is reasonably likely to be requested
              during discovery and/or is the subject of a pending discovery
              request.”

Edwards v. 4JLJ, LLC, No. 2:15-CV-299, 2018 WL 2981154, at *2–3 (S.D. Tex. June

14, 2018, quoting Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 217 (S.D.N.Y. 2003)



                                               4
      Case 1:20-cv-00027-SMR-SHL Document 32 Filed 05/21/21 Page 5 of 8




(ellipses in original; citing Turner v. Hudson Transit Lines, Inc., 142 F.R.D. 68, 72

(S.D.N.Y. 1991) (quoting Wm. T. Thompson Co. v. General Nutrition Corp., 593 F.

Supp. 1443, 1455 (C.D. Cal. 1984)

       The legal principle that a party can only produce those documents in its

possession is self-evident. See Trocki Hotels, LP v. Choice Hotels Int'l, Inc., 2011 WL

13141484, at *2 (D.N.J. Oct. 21, 2011 ) (noting a “court can only compel discovery

which exists” and where party contends it does not have additional responsive

documents such an Order is futile.)

       Defendants in this case did not possess the personal confidential contact for

performers classified as licensees and/or lessees who were independent contractors ,

based on the performers’ own selection of that status over that of an employee.         No

later than August 2019, the Playhouse Theatre sought the advice of its regular

corporate accountant, Shawn McDonald, to determine its obligations to collect and

retain the performer personal confidential contact information for performers . (Exhibit

B, Lynda Bergeron Declaration at ¶ _.) A party’s reliance on an accountant is a

sufficient step to create a genuine dispute of material fact as to an employer's good

faith. See, e.g., Franco v. Jubilee First Ave. Corp., 2016 WL 4487788, at *16 (S.D.N.Y.

Aug. 25, 2016) (denying the plaintiff employees' summary judgment motion because

the defendants “testified that at both ... locations they relied on advice from payroll

companies regarding compliance with federal and state wage-and-hour laws”); see

also Genao v. Blessed Sacrament Schl., 2009 WL 3171951, at *11 (E.D.N.Y. Oct. 1,

2009) (declining to award liquidated damages in part because the defendant “was not

aware of the intricacies of the FLSA and relied on the accountant to review the



                                              5
      Case 1:20-cv-00027-SMR-SHL Document 32 Filed 05/21/21 Page 6 of 8




[employer's] records”); Cucu v. 861 Rest. Inc., 2017 WL 2389694, at *5 (S.D.N.Y., June

1, 2017)

       Defendants did not destroy any documents or information applicable to the merits

of Named Plaintiff’s’ claims once the instant litigation was pending. The Eighth Circuit

has held that the mere prospect of litigation is insufficient to support a finding of bad

faith. Greyhound Lines, 485 F.3d at 1035 (“The ultimate focus for imposing sanctions for

spoliation is the intentional destruction of evidence indicating a desire to suppress the

truth, not the prospect of litigation.”). Ramirez-Cruz v. Chipotle Servs., LLC, No. 15-CV-

4514, 2017 WL 8947191, at *5 (D. Minn., May 11, 2017), report and recommendation

adopted, No. CV 15-4514, 2017 WL 3433116 (D. Minn., Aug. 10, 2017); Ramirez-Cruz

v. Chipotle Servs., LLC, 2017 WL 8947191, at *5 (D. Minn., May 11, 2017), report and

recommendation adopted, 2017 WL 3433116 (D. Minn., Aug. 10, 2017) (finding that

Chipotle had no duty to preserve the documents prior to being served with the complaint

).

              II.    The Best Notice Possible is Publication.

       In collective actions, the “’best notice practicable’ does not require actual notice,

nor does it require individual mailed notice where there are no readily available records

of [potential] class members' individual addresses or where it is otherwise

impracticable.” In re Auto. Parts Antitrust Litig., , 2016 WL 8200513, at *8 (E.D. Mich.

Oct. 7, 2016), citing Fidel v. Farley, 534 F.3d 508, 514 (6th Cir. 2008); In re Domestic

Air Transp. Antitrust Litig., 141 F.R.D. 534, 548-53 (N.D. Ga. 1992); Manual for

Complex Litigation § 21.311, at 288 (4th ed. 2004).




                                              6
      Case 1:20-cv-00027-SMR-SHL Document 32 Filed 05/21/21 Page 7 of 8




       Defendants do not have the information reflecting the performers’ person and

confidential contact information. Further, many performers appear on stage at the

Playhouse Theatre under stage names, rather than using their true or given names,

making it nearly impossible for Defendants to determine the accuracy of the names


       Accordingly, the best and most practicable mean available to advise putative

members of the conditionally certified class in this case is via publication of the notice in

a local newspaper. Out of fairness, the cost of publication should not be borne solely

by Defendants, but should be shared by Named Plaintiff and those who have already

opted in to the litigation without the benefit of any notice at all, whether mailed or

published AT the very least, the Defendants should be allowed amend the notice to

advise potential opt in plaintiffs that they could be assessed pro rata costs for

publication of the notice at the conclusion of the lawsuit, depending on the outcome. .

                                       CONCLUSION

       Where, as here, Defendants do not possess the personal confidential contact

information sought, it is a futile act to compel production of such information. The

performers’ confidential personal contact information is legitimately not in Defendants’

possession.

       Defendants agree that the best mean available to advise putative members of

the conditionally certified class in this case is via publication of the notice in a local

newspaper. Out of fairness, the cost of publication should not be borne solely by

Defendants, but should be shared by Named Plaintiff and those who have already opted

in to the litigation without the benefit of any notice at all, whether mailed or published.




                                               7
      Case 1:20-cv-00027-SMR-SHL Document 32 Filed 05/21/21 Page 8 of 8




Defendants should be allowed to add to the notice that putative plaintiffs who opt-in to

the litigation may bear a pro rate share of costs associated with the publication

DATE: May 21, 2021.

                                      Beer Barn, R & LB Corporation d/b/a/ Iowa
                                      Playhouse, Ronald Bergeron, Michael Bergeron,
                                      and Lynda Bergeron, Defendants

                                       BY: /s/Terry A. White.__________
                                       Terry A. White AT0009158
                                       CARLSON & BURNETT, LLP
                                       2002 Douglas Street Suite 100
                                       Omaha, NE 68102
                                       (402) 682-8006
                                       Attorney for Defendants

                               CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2021, I electronically filed the foregoing with the
Court’s CM/ECF system, which will send notification of such filing to the following:


          nate@ruchnicholson.com

           and

          hlichten@llrlaw.com
          osavytska@llr.aw.com


                                        /s/ Terry White
                                        Terry A. White


2




                                             8
